Case 2:19-cr-00308-NBF Document 4 Filed 10/01/19 Page 1 of 3

tL
IN THE UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF PENNSYLVANIA “OCT -091 2018

CLERK U.S, DISTRICT COURT
UNITED STATES OF AMERICA WEST, DIST, OF PENNSYLVANIA
D6
Vv. Criminal No. | 1 2 g
[UNDER SEAL]
MICHAEL RYAN NEPPACH

INDICTMENT MEMORANDUM

 

AND NOW comes the United States of America, by its attorneys, Scott W. Brady,
United States Attorney for the Western District of Pennsylvania, and Jeffrey R. Bengel, Assistant
United States Attorney for said District, and submits this Indictment Memorandum to the Court:
I. THE INDICTMENT |
A federal grand jury returned a one-count indictment against the above-named

defendant for an alleged violation of federal law:

 

COUNT OFFENSE/DATE TITLE/ SECTION

1 Bank Robbery 18 U.S.C. § 2113(a)
On or about August 28, 2019

II. ELEMENTS OF THE OFFENSE
As to Count 1: |
In order for the crime of bank robbery, in violation of 18 U.S.C. § 2113(a), to be
established, the government must prove all of the following essential elements beyond a reasonable
doubt:
1. That MICHAEL RYAN NEPPACH took money that was in the care,

custody or possession of PNC Bank while another person was present;
Case 2:19-cr-00308-NBF Document 4 Filed 10/01/19 Page 2 of 3

2. That MICHAEL RYAN NEPPACH used force and violence or
intimidation; and |

3. The deposits of PNC Bank were then insured by the Federal Deposit
Insurance Corporation.

Third Circuit Model Criminal Jury Instruction 6.18.2113A.

II. PENALTIES
As to Count 1: Bank Robbery (21 U.S.C. § 2113(a)):
1. A term of imprisonment of not more than twenty (20) years (18 U.S.C. §
2113(a));
| 2. A fine not more than the greater of:
(a) $250,000 (18 U.S.C. § 3571(b)(3)); or
(b) an alternative fine in an amount not more than the greater of twice the
gross pecuniary gain to any person or twice the pecuniary loss to any person other than the
defendant, unless the imposition of this alternative fine would unduly complicate or prolong the
sentencing process (18 U.S.C. § 3571(d));
| 3. A term of supervised release of not more than three (3) years (18 U.S.C.

§ 3583).

IV. MANDATORY SPECIAL ASSESSMENT
A mandatory special assessment of $100.00 must be imposed at each count upon

which the defendant is convicted, pursuant to 18 U.S.C. § 3013.
Case 2:19-cr-00308-NBF Document 4 Filed 10/01/19 Page 3 of 3

V. RESTITUTION
Restitution may be required in this case as to Count One, together with any
atithorized penalty, as part of the defendant's sentence pursuant to 18 U.S.C. §§ 3663, 3663A, and
3664.
VI. FORFEITURE
Not applicable in this case.
Respectfully submitted,

SCOTT W. BRADY
United States Attorney

(IL AeCe

JEFFREY R. BENGEL
Assistant U.S. Attorney
DC ID No. 1018621

 
